DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. U.S. PGPUB No. 2018/0005797.

Regarding claim 1, Kato discloses a Wien filter ([Abstract]), comprising a Wien filter body which comprises: an electrostatic deflector, comprising at least one pair of electrodes 109, respective two 5electrodes 109 in each pair of which are opposite to each other (as illustrated in figure 2), each electrode comprising an electrode body 109 constructed in an arc-shaped form (as illustrated in figure 2), and respective electrode bodies of respective two electrodes 109 in each pair of the at least one pair of electrodes being arranged concentrically with and opposite to each other in a diameter direction (as illustrated in figure 2), and the at least one pair of electrodes 109 being configured to generate respective electric fields by cooperation of 10the respective two electrodes in each pair of the at least one pair of electrodes (“both the electric field and 
Paragraph [0025] describes that each of the eight poles 109 functions as both an electrode and a magnetic pole to generate the perpendicular fields satisfying the Wien condition. Each pole 109 includes a protrusion 109a and the poles are arranged concentrically as illustrated in figure 2. The poles are formed of magnetic material (“such as permalloy” [0025]) and individual voltages are applied to the pole pieces 109 ([0025]).

Regarding claim 2, Kato discloses that the at least one pair of magnetic poles 109 is formed by a magnetically permeable material (“All of the poles 109 work as electrodes and magnetic poles, and are therefore made of magnetic material, such as permalloy” [0025]) and further comprise respective excitation coils 109b which are attached onto respective radial outer sides of the respective magnetic pole bodies 109 of the at least one pair of magnetic 35poles, respectively (as illustrated in figure 2), and are configured to generate respective magnetic fields by cooperation of respective two magnetic poles in each pair in case that an excitation current flows through the excitation coils (“Voltages Vn and excitations ATn (n=1,2, . . . , 8) are applied to the poles 109, respectively, to thereby produce a uniform field that satisfies the Wien condition and quadrupole fields for the stigmatic condition” [0025]); or wherein the at 

Regarding claim 3, Kato discloses that the at least one pair of magnetic poles 109 is formed by an electrically conductive material into additional electrodes (“All of the poles 109 work as electrodes and magnetic poles, and are therefore made of magnetic material, such as permalloy” [0025]), and is configured to generate respective additional electric fields by cooperation of electric conduction of respective two magnetic poles in each pair in case that bias voltages are applied thereon respectively (“Voltages Vn and excitations ATn (n=1,2, . . . , 8) are applied to the poles 109, respectively, to thereby produce a uniform field that satisfies the Wien condition and quadrupole fields for the stigmatic condition” [0025]); and/or wherein the at least one pair of electrodes 109 is formed by a magnetically permeable 10material into additional magnetic poles (“All of the poles 109 work as electrodes and magnetic poles, and are therefore made of magnetic material, such as permalloy” [0025]) and further comprises respective additional excitation coils 109b which are attached onto respective radial outer sides of the respective electrode bodies of the at least one pair of electrodes (as illustrated in figure 2), and is configured to generate respective additional magnetic fields by cooperation of respective two electrodes in each pair in case that an excitation current flows through the excitation coils (“Voltages Vn and excitations ATn (n=1,2, . . . , 8) are applied to the poles 109, respectively, to thereby produce a uniform field that satisfies the Wien condition and quadrupole fields for the stigmatic condition” [0025]).

Regarding claim 4, Kato discloses that the respective two electrode bodies 109 of each pair of electrodes extend across an equivalent radian and have a same shape as each other, respectively, in a circumferential direction of the respective two electrode bodies (as illustrated in figure 2); and/or 20wherein the respective two magnetic pole bodies of each pair of magnetic poles extend across an equivalent radian and have a same shape as each other, respectively, in a circumferential direction of the respective two magnetic pole bodies (since each of the eight poles 109 function as either/both of electrodes and magnetic poles and each have the same shape as one another and are located symmetrically and concentrically).

Regarding claim 5, Kato discloses that the respective electrode bodies 109 of the at least one pair of electrodes and the respective magnetic pole bodies 109 of the at least one pair of magnetic poles 109 extend across an equivalent radian and have a same shape, respectively, in a same circumference defined collectively by the respective electrode bodies 109 and the respective magnetic pole bodies 109, and have a same inner radius at respective radial inner sides and a same outer radius at 30respective radial outer sides (as illustrated in figure 2); and wherein the respective electrode bodies 109 of the at least one pair of electrodes and the respective magnetic pole bodies 109 of the at least one pair of magnetic poles are spaced apart from one another angularly in the same circumference defined collectively by the respective electrode bodies and the respective magnetic pole bodies, and are arranged to be in 35rotational symmetry with reference to one another, and respective two electrodes 109 in 

Regarding claim 6, Kato discloses that the at least one pair of electrodes 109 and the at least one pair of magnetic poles 109 are arranged to space apart from one another at a same angle circumferentially (as illustrated in figure 2).

Regarding claim 7, Kato discloses that the at least one pair of electrodes 109 is merely one pair of electrodes, and the at least one pair of magnetic poles 109 is merely one pair of magnetic poles, and the pair of electrodes and the pair of magnetic poles are alternately spaced apart from one another at an angle of 90° (as illustrated in figure 2).
Claim 7 uses the transitional word “discloses” which does not limit the claim to only the claimed subject matter exclusively. Therefore, since Kato discloses that two of the poles 109 are one pair of electrodes, and Kato discloses that a difference, perpendicularly arranged pair of poles 109 are one pair of poles, and these electrodes and poles are spaced apart at an angle of 90°, Kato satisfies the conditions of the claim.

Regarding claim 8, Kato discloses that the first protrusions 109a and the second protrusions 109a are shaped and dimensioned to minimize an off-axis aberration of a charged particle beam being incident on and entering the Wien filter and passing 

Regarding claim 9, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 extends circumferentially across an angle not exceeding a first angle range, and projects from respective radial inner side of respective electrode body at a distance not exceeding a first radial distance (as illustrated in figure 2, since protrusions 109a do not extend through the entire circumference of the filter); and each of respective second protrusions 109a of the at least one pair of magnetic poles 109 extends circumferentially across an angle not 20exceeding a second angle range, and projects from respective radial inner side of respective magnetic pole body 109 at a distance not exceeding a second radial distance (as illustrated in figure 2, since protrusions 109a do not extend through the entire circumference of the filter).

Regarding claim 11, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is shaped to be in the form of a boss, which projects from the respective radial inner side of the respective electrode body of the respective electrode and is provided with an arch-shaped 35concave top portion (as illustrated in figure 2); and/or wherein each of respective second protrusions of the at least one pair of magnetic poles is shaped to be in the form of a boss, which projects 

Regarding claim 12, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is 5shaped to be in the form of one of a partial sphere, a partial cone (as illustrated in figure 2) and a partial pyramid projecting from the respective radial inner side of the respective electrode body of the respective electrode and is provided with a convex top portion; and/or wherein each of respective second protrusions of the at least one pair of magnetic poles is shaped to be in the form of one of a partial sphere, a partial cone and a partial pyramid 10projecting from the respective radial inner side of the respective magnetic pole body of the respective magnetic pole and is provided with a convex top portion.
 
Regarding claim 13, Kato discloses that each of respective first protrusions 109a of the at least one pair of electrodes 109 is 15shaped to be in the form of one of a truncated frustum of a cone (as illustrated in figure 2), a truncated spherical segment, a frustum, and a multi-stage stepped boss projecting from the respective radial inner side of the respective electrode body of the respective electrode and is provided with a flat top portion; and/or wherein each of respective second protrusions of the at least one pair of magnetic poles 20is shaped to be in the form of one of a truncated frustum of a cone, a truncated spherical segment, a frustum, and a multi-stage stepped boss projecting from the respective radial inner side of the respective magnetic pole body of the respective magnetic pole and is provided with a flat top portion.

Regarding claim 14, Kato discloses that the first protrusions 109a and the second protrusions 109a are both constructed in one and the same shape (as illustrated in figure 2).

Regarding claim 15, Kato discloses that the first angle range and the second angle range are respectively equal to respective radian angle ranges occupied by each of first 30imaginary protrusions used instead of all the first protrusions of the at least one pair of electrodes and each of second imaginary protrusions used instead of all the second protrusions of the at least one pair of magnetic poles, respectively such that: electrodes alternatively having the first imaginary protrusions each of which is in the form of a boss projecting from respective radial inner side of the respective electrode body and is provided 35with an arch-shaped concave top portion, and magnetic poles alternatively having the second imaginary protrusions each of which is in the form of a boss projecting from respective radial inner side of the respective magnetic pole body and is provided with an arch-shaped concave top portion, cooperate with each other to generate an imaginary 47deflection field equivalent to the deflection field as generated by the Wien filter.
Since the first and second protrusions 109a meet each of these requirements (as illustrated in figure 2), imaginary portions having these same dimensions necessarily meet the requirements of the imaginary portions defined in claim 15.


Claim 16 uses the transitional word “discloses” which does not limit the claim to only the claimed subject matter exclusively. Therefore, since Kato discloses that two of the poles 109 are one pair of electrodes, and Kato discloses that a difference, perpendicularly arranged pair of poles 109 are one pair of poles, , Kato satisfies the conditions of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2018/0005797 in view of Sasaki et al. U.S. PGPUB No. 2017/0271124.

Regarding claim 10, although Kato illustrates in figure 2 that the first and second angle ranges are from 5° to 40°, there is no explicit disclosure that the first and second radial distances are between 250.1 and 0.9 times of the respective inner radius at respective radial inner side of the respective electrode body of each electrode.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato by making the dimensions of the poles 109 and tapered surfaces 109a adjustable in order to control the effect of the electromagnetic fields on the trajectory of electrons passed through the filter so as to properly align electrons to the sample surface and/or detector. Additionally, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the respective first and second protrusions fulfill the specified dimensional requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the respective first and second protrusions fulfill the specified dimensional requirements for the purpose of controlling the effect of the electromagnetic fields on the trajectory of electrons passed through the filter so as to properly align electrons to the sample surface and/or detector. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2018/0005797 in view of Hayashi et al. U.S. PGPUB No. 2014/0061461.

Regarding claim 20, Kato discloses a charged particle beam imaging apparatus, which is configured to project a charged particle beam 103 to a surface of a sample 106 to be tested and in turn to image the charged 5particle beam (“to generate an image of the back-scattered electrons using only signals within such a range” [0002]), the charged particle beam imaging apparatus further comprising: a charged particle source 101 configured to emit the charged particle beam 103; at least one pair of deflectors 112, which are symmetrically arranged with respect to an optical axis of the charged particle beam (as illustrated in figure 1), and are configured to deflect and project the charged particle beam to the surface of the sample 106 to be tested in response to a scanning 10signal applied thereon (“The primary electron beam 103 is deflected by a deflector 112 so as to scan a surface of the specimen 106” [0016]); an objective lens 105, which is arranged coaxially with the optical axis, and is configured to converge and finally project the charged particle beam onto the surface of the sample 108 to be tested; a secondary charged particle detector 107, which is located along the optical axis but offset 15from the optical axis and between the charged particle source 101 and the sample 106 to be tested (as illustrated in figure 1), and is configured to collect and image the secondary charged particles generated by the charged particle beam projected to the sample to be tested (“An imaging device 111 selects an energy range characterizing the specimen 106 from the energy spectrum, and forms an image using 
Hayashi discloses a charged particle beam imaging apparatus comprising a charged particle source 51 configured to emit the charged particle beam (“The electron gun 51 generates an electron beam” [0019]); at least one pair of deflectors 63, which are symmetrically arranged with respect to an optical axis of the charged particle beam (as illustrated in figure 1), and are configured to deflect and project the charged particle beam to the surface of the sample to be tested in response to a scanning 10signal applied thereon (“The condensed primary electron beam EB is deflected by the beam scan deflector 63 and the semiconductor substrate S is thus scanned with the primary electron beam EB” [0022]); an objective lens 67, which is arranged coaxially with the optical axis and downstream the at least one pair of deflectors 63, and is configured to converge and finally project the charged particle beam onto the surface of the sample S to be tested (“The objective lens 67 condenses the primary electron beam EB in such a manner that the primary electron beam EB is formed into an image on the surface of the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato with the arrangement of Hayashi (with the Wien filter located in the objective lens and downstream from a deflector) in order to ensure that both the primary and secondary electron beams are optimally focused including during the separation of these beams in a Wien filter.

Allowable Subject Matter
Claims 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Chen et al. U.S. Patent No. 8,436,317 discloses a Wien filter including a regulator (“The magnetic core enhances the strength and more preciously regulates the distribution of the magnetic field originally generated by the coils. Then two ways to construct a Wien filter are proposed” [Abstract]). However, there is no disclosure that the regulator has a structure of coaxially arranged annular bodies spaced apart from the Wien filter body.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a Wien filter, comprising: electrodes and magnetic poles each having respective protrusions extending radially inwards, and further comprising a regulator comprising a pair of annular, coaxially arranged magnetic rings spaced apart from the Wien filter body.

Regarding claims 17 and 18; these claims would be allowable at least for their dependence upon claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.